Title: To Thomas Jefferson from Isaac Jefferson of Boston, 1 September 1804
From: Jefferson, Isaac (of Boston)
To: Jefferson, Thomas


               
                  
                     Most respected Sir
                  
                  Saturday Morng. September 1. 1804 Boston
               
               The liberty I take I hope your goodness will overloock I have been a subject, formerly to his Britanick Majesty & became a freeman of the city of London—when I found your honor elected over the States of America I had always an anxious desire of coming to this Country on account of your name I have remained in this town somewhat better than two years & am partial to the mild Government you are at the head of
               As I am determined to pass the remainder of my days in these parts—I am not destitute I have a decent competence with care as I occupy a store in preparing seamens apparel—I would be happy to solicit a favor as you are always fitting out Vessels for sea—for a contract for Seamens Clothing—As for a good recommendation I can procure from the Old Country or from the merchants of this town since I have remained here—It is my sincere wish for your long life to hold the reigns of Government
               
               If this should meet with the smallest share of your approbation a line from your honor to N 26 Middle street would unspeakably oblidge—
                Your sincere Humble Servant
               
                  
                     Isaack Jefferson
                  
               
            